SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 19, 2017 J.B. HUNT TRANSPORT SERVICES, INC. (EXACT NAME OF REGISTRANT AS SPECIFIED IN ITS CHARTER) Arkansas 0-11757 71-0335111 (State or other Jurisdiction of Commission File Number (IRS Employer Incorporation or Organization) Identification No.) 615 J.B. Hunt Corporate Drive Lowell, Arkansas (479) 820-0000 (Address of Principal Executive Offices) (Zip Code) (Registrant’s telephone number) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12 ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) The information in this Current Report is being furnished and shall not be deemed “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that Section. The information in this Current Report shall not be incorporated by reference into any registration statement or other document pursuant to the Securities Act of 1933, as amended. ITEM 2.02. RESULTS OF OPERATIONS AND FINANCIAL CONDITION On January 19, 2017, we issued a news release announcing our revenues and earnings for thefourth quarterand year ended December 31, 2016. A copy of the news release is attached as Exhibit 99.1 and is incorporated herein by reference. ITEM 9.01.FINANCIAL STATEMENTS AND EXHIBITS (d) Exhibits . News release dated January 19, 2017, issued by J.B. Hunt Transport Services, Inc. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized on the 23rd day of January 2017. J.B. HUNT TRANSPORT SERVICES, INC. BY: /s/ John N. Roberts, III John N. Roberts, III President and Chief Executive Officer (Principal Executive Officer) BY: /s/ David G. Mee David G. Mee Executive Vice President, Finance and Administration and Chief Financial Officer (Principal Financial Officer)
